COMMONWEALTH OF PENNSYLVANIA, Petitioner
v.
FUNDS IN MERRILL LYNCH ACCOUNT, OWNED BY RENNICK PEART, NOS. 870-56483 AND XXX-XXXXX; FUNDS IN CORESTATES BANK ACCOUNT, OWNED BY RENNICK PEART, NO. 20698485; FUNDS IN FIDELITY BANK CORP., OWNED BY RENNICK PEART, AND S AND S RECORDS, INC., NO. 3078227; FUNDS IN GERMANTOWN BANK OWNED BY RENNICK PEART, NO. 30907735; $1,338.00 U.S. CURRENCY SEIZED FROM RENNICK PEART AND LISTED ON PR#10589; $10,283.00 U.S. CURRENCY SEIZED FROM RENNICK PEART AND LISTED ON PR# 10593; REAL PROPERTY AND IMPROVEMENTS KNOWN AS 5703 CHESTER AVE, EX REL RENNICK PEART, Respondent.
No. 702 EAL 2007.
Supreme Court of Pennsylvania, Eastern District.
September 5, 2008.

ORDER
PER CURIAM.
AND NOW, this 5th day of September 2008, the Petition for Allowance of Appeal is denied.